Citation Nr: 1538919	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-35 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for depression.
 
2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, depressive disorder, panic disorder, and depression.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from March 1977 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the claim for PTSD. 

With regard to the Veteran's request to reopen the claim for service connection for depression, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented or secured sufficient to reopen a prior final decision.  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See Barnett v. Brown, 8 Vet. App. 1   (1995); 83 F.3d 1380 (Fed. Cir. 1996).

The Board acknowledges that the issue currently on appeal has been characterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety disorder, depressive disorder, panic disorder, and depression.  Review of the claims file indicates that the Veteran also pursued claims for service connection for a back condition, bilateral foot condition, and traumatic brain injury; however, in his December 2013 formal appeals submitted to the Board, the Veteran did not indicate he wanted to appeal these issues.  The Board also notes that there is no requirement to consider whether new and material evidence has been submitted to reopen the claims for service connection for an acquired psychiatric disability to include PTSD, anxiety disorder, depressive disorder, and panic disorder since those claims were not considered in the prior final rating decision in February 1992.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The issue of entitlement to service connection is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT
 
1.  A February 1992 rating decision denied the Veteran's claim of service connection for depression, essentially based on findings that there was no confirmed medical diagnosis of depression.  The Veteran did not appeal this decision, and it became final.
 
2.  Evidence received since the February 1992 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability, to include depression.


CONCLUSIONS OF LAW
 
1.  The February 1992 rating decision, which denied service connection for depression is the last final disallowance of that claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d) (2015). 
 
2.  Evidence received since the February 1992 rating decision is new and material; thus, the claim for service connection for depressioin is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided is unnecessary, since any deficiency in such notice or assistance would constitute harmless error.

II. Factual Background and Analysis

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

By the February 1992 rating decision, the RO denied the Veteran's claim of service connection for depression, essentially based on findings that there was no medical diagnosis of depression.  The Veteran did not appeal this decision and it became final. 

Evidence received since the February 1992 decision consists of, most pertinently, VA treatment records showing that the Veteran was treated for and diagnosed with depression. 

In reviewing the evidence of record since February 1992, the Board concludes that the VA treatment records are new in that they were not previously considered in the February 1992 rating decision, and are material in that they specifically relate to an unestablished fact necessary to substantiate the claim for service connection for depression.  Considering the Court's holding in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claim; thus, the claim for an acquired psychiatric disability, to include depression, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As noted above, the reopened claim has been expanded to encompass all psychiatric disabilities.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability, to include depression is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran contends that he has had psychiatric symptoms since service as related to several stressor events he reportedly experienced in service, including being forced to take drugs, being struck on the elbow with a paddle oar, and being struck on the back with a baseball bat to the point of losing consciousness at which time he was sexually assaulted.  The Veteran also contends that he received an Article 15 for being absent without leave (AWOL) the day following the sexual trauma and in 1978.

At the outset, the Board notes that the AOJ stated in the November 2013 statement of the case that the Veteran reported being struck in the back with a baseball bat during his entrance examination.  To the contrary, the Board finds that the service treatment records show that on March 24, 1977, during his second week of basic combat training (BCT), the Veteran reported being hit with a baseball bat.  Moreover, in December 1977 he reported being struck in the left elbow.

Service personnel records show that the Veteran received an Article 15 for drunk and disorderly conduct on March 31, 1977.  A rehabilitative transfer was made in November 1978.  Records show that in December 1978 he reported that he wanted out of the military and would continue to go AWOL until discharged.  

As indicated above, current VA and private treatment records show diagnoses of PTSD, anxiety disorder, depressive disorder, panic disorder, and depression.

The Veteran was afforded a VA examination in December 2011 in which the examiner found that he did not meet the full criteria for PTSD.  The Veteran reported being forced to use drugs in service and being hit in the back with a bat and later sexually assaulted; however, the examiner noted these as sentinel events and not stressors.  The examiner stated that the Veteran demonstrated a symptom picture consistent with an anxiety disorder, not otherwise specified (NOS), that was at least as likely as not (50/50 probability) caused by or a result of his service experiences.  The examiner stated that the Veteran also demonstrated a depressive disorder, NOS, with this condition being less likely as not (less than 50/50 probability) being caused by or a result of his service experiences.

The same VA examiner provided an addendum opinion in January 2012 in which he stated that the anxiety disorder, NOS, appeared to be related to the credible report of having been sexually assaulted during service.  The examiner stated that while this stressor was not conceded, the report of the Veteran suggested a credible report that was associated with the diagnosis; the conceded stressor of being struck in the elbow was not sufficient by itself to be seen as the cause or origin of the anxiety disorder, NOS. 

The Board notes that the VA examiner did not provide rationale for his etiological opinions; therefore, they are inadequate.

In light of the Veteran's assertions that he has had psychiatric symptoms since service, VA and private records showing variously diagnosed psychiatric disabilities to include PTSD, anxiety disorder, depressive disorder, panic disorder, and depression, as well as the lack of adequate etiological opinions regarding the variously diagnosed psychiatric disabilities, the Board finds that an additional medical examination and opinion are needed regarding whether any current psychiatric disabilities may be related to his service. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to secure all outstanding VA treatment records since December 2014 and any outstanding private medical records which pertain to care provided for any acquired psychiatric disabilities which have not previously been secured and added to the claims file.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disabilities present during the pendency of the appeal to include, but not limited to, PTSD, anxiety disorder, depressive disorder, panic disorder, and depression.  The examiner must thoroughly review the record and interview the Veteran regarding the claimed in-service personal assault.  The examiner should perform all necessary tests and address the following:

a. The examiner should opine as to whether there is sufficient evidence of behavior changes in response to the claimed in-service sexual assault, which would provide the necessary credible supporting evidence of the occurrence.

b. If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should provide an opinion as to the stressors supporting the diagnosis.

c. The examiner should then state whether any psychiatric disability shown during the current appeal period is at least as likely as not (50 percent probability or more) related to the Veteran's military service, to include his reported in-service assaults.

The examiner must provide a compete rationale for any opinion given.  An opinion or bare conclusion without such a rationale is of little probative value.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so, and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidentiary development that would likely lead to information necessary to arrive at an opinion.

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

3.  Thereafter, review the claims file and readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), afforded an opportunity to respond to the SSOC, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


